Citation Nr: 1415362	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-24 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing loss. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record.  

The issues of entitlement to a compensable rating for bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his March 2012 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to a rating in excess of 10 percent for tinnitus. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

The Veteran indicated his desire to withdraw his appeal regarding the issue of entitlement to a rating in excess of 10 percent for tinnitus, through his representative, at his March 2012 BVA hearing.  The Board finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for entitlement to a rating in excess of 10 percent for tinnitus is dismissed without prejudice.









REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  


VA Audiological Examination-  The Veteran was last afforded a VA examination in August 2011 for his service-connected bilateral hearing loss.  The Veteran testified at his March 2012 BVA hearing that his hearing had worsened since his last VA examination.  Therefore, the Board finds that the Veteran should be afforded a new VA audiological examination in order to determine the current nature and severity of his service-connected bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

TDIU-  A claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified at his March 2012 BVA hearing that his hearing loss disability affects his employability.  The Board therefore finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.  While on remand the Veteran should be afforded appropriate notice and a VA examination.

Social Security Records-  An April 2007 VA treatment record reflects that the Veteran filed for Social Security Administration (SSA) benefits.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  All SSA records should be obtained.  

VA Treatment Records-  A review of the claims file reflects that the Veteran has received treatment from the Ernest Childers VA Outpatient Clinic (Tulsa) and Jack C. Montgomery VA Medical Center (VAMC).  The Veteran's Virtual VA claims file reflects VA outpatient treatment records were most recently obtained in January 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  While on remand, all outstanding VA records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of what evidence he must submit to support a claim for TDIU.

2.  Contact the SSA and obtain a copy of any decision and medical records used to determine the Veteran's eligibility for SSA benefits.  Any negative search result should be noted in the record.  

3.  Obtain all outstanding treatment records from the Ernest Childers VA Outpatient Clinic (Tulsa) and Jack C. Montgomery VAMC in Muskogee, Oklahoma. 

4.  Following the development above, schedule the Veteran for VA audiology examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.  

The examiner should additionally describe the functional effects caused by the Veteran's bilateral hearing loss, to include any effects on employment and daily life.  The examiner should review all pertinent records associated with the claims file and should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure of follow a substantially gainful occupation due solely to his service-connected disabilities (hearing loss and tinnitus).  

The examiner should explain the rationale for any opinion, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  If the Veteran is found capable of performing employment, the examiner should state what type of employment and what accommodations would be needed due to the service-connected disabilities.  The examiner may consider the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


